Citation Nr: 0925257	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder status post spinal fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active from December 1980 to December 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa 

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder. 

Before the April 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Initially, the Board notes that at the April 2009 video 
hearing, the Board took testimony as to the whether new and 
material evidence has been submitted to reopen a previously-
denied claim of entitlement to service connection for a 
thoracolumbar spine disorder.  However, upon a further review 
of the record the Board finds that it does not have 
jurisdiction over this application to reopen because the 
Veteran did not appeal this July 2005 finding by the RO.  

Specifically, while the Veteran on his VA Form 9, Appeal to 
Board of Veterans' Appeals, received by the RO in November 
2006, checked the box indicating that he wanted to appeal all 
of the issues listed on the statement of the case, in the 
attached writing he stated that "[a]s for reopening the 
claim of service connection for low back there has been a 
misunderstand.  I was only requesting service connection for 
DDD of the cervical spine."  In the current appeal the Board 
cannot take jurisdiction over this issue, not because the 
claimant did not file a timely substantive appeal (see Percy 
v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009) 
(holding that Congress did not intend for an untimely 
substantive appeal to foreclose the Board's exercise of 
jurisdiction over a claim when the Veteran failed to file a 
substantive appeal within 60 days after the issuance of an 
statement of the case because 38 U.S.C.A. § 7105(d)(3) uses 
the word "may" instead of "shall")), but because he never 
intended to appeal the RO's July 2005 rating decision that 
denied his application to reopen.  See, for example, Hamilton 
v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor the Board has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").  

That being said, the Board will treat the hearing testimony 
as a new application to reopen the claim of service 
connection for a thoracolumbar spine disorder and refer it to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.  


REMAND

As to entitlement to service connection for a cervical spine 
disorder, the record shows that while the Veteran's November 
1980 induction examination did not document any previous neck 
or cervical spine injuries, a pre-service record, dated in 
August 1978, documents his complaints of a sore neck after 
hearing "something snap" while trying to lift something.  
Therefore, the record contains clear and unmistakable 
(obvious or manifest) evidence demonstrating that an injury 
or disease existed prior to service.  38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b).  

Therefore, the Board finds that a remand for another 
examination is required because, while the December 2008 VA 
examiner opined that "it is the opinion of this medical 
examiner that the Veteran's fusion of C6-7 is less likely as 
not related to his mid-scapular back pain during service or 
his motor vehicle accident in 1982," he did not provide an 
opinion as to whether the record contains clear and 
unmistakable evidence that the Veteran's cervical spine 
disability was not aggravated by his military service.  See 
38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2002); 38 C.F.R. 
§ 3.306 (2008); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions); VAOPGCPREC 3-2003.  

Next, the Board finds that a remand for a new VA examination 
is required because the history reported by the December 2008 
VA examiner contains an error.  Specifically, in discussing 
the possibility that the Veteran's current cervical spine 
disorder was aggravated during his service, the examiner 
noted that "[t]here was a cervical spine x-ray performed in 
September 1983 that revealed straightening of the cervical 
spine, otherwise negative," when the September 1983 x-ray 
report noted that the Veteran had "[s]traightening 
consistent with muscle spam."  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that VA's duty to assist includes conducting 
a thorough and contemporaneous examination of the Veteran 
that takes into account the records of prior examinations and 
treatment).  

Accordingly, the appeal is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for an examination 
of the Veteran and a review of his 
claim's folder by an appropriately 
credentialed medical professional.  After 
examination and a review of the record on 
appeal, the examiner should provide an 
answer to the following question:

Does the record contain clear and 
unmistakable evidence that the 
Veteran's cervical spine disability, 
which existed prior to his entry 
onto active duty, was not aggravated 
by his military service including 
the 1982 motor vehicle accident? 

The examiner is advised that the term 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  

2.  After undertaking the above 
development, the VBA should provide the 
Veteran with updated VCAA notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008).

3.  Following the completion of the above 
development and after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claim 
folders should be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

